Dear Mr. Brame:
Your request for an Attorney General's Opinion regarding La.R.S.47:6001 has been assigned to me for research and reply. You ask whether a tax exemption provided for in La.R.S. 47:6001 (A) applies to a non-antique aircraft that weighs less than six thousand pounds, is not used for commercial or profit making purposes and is owned by a limited liability company.
La.R.S. 47:6001 (A) provides, in pertinent part, that "no tax imposed by the state or by any parish, municipality, school board, or any political subdivision of the state shall be imposed on antique airplanes which are maintained by private collectors and not used for commercial purposes, and no personal property tax shallbe imposed on any aircraft weighing less than six thousand poundswhich is owned by a private individual and not used for commercialor profit making purposes." [Emphasis added.]
The short answer to your question is no. The exemption provided for in La.R.S. 47:6001 (A) expressly applies only to aircraft owned by private individuals.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,  JAMES D. "BUDDY" CALDWELL Attorney General
BY: _________________________  BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II